Opinion by
Van der Voort, J.,
This case is before us on appeal from the action of the court below dismissing Appellant’s appeal from a summary conviction for disorderly conduct (a violation of 18 Pa. C.S. §5503). After a hearing de novo, the lower court stated on the record: “. . . this Court finds that the Appeal from Summary Conviction should be dismissed and therefore dismisses it.” As we have held repeatedly, on an appeal from the judgment of a justice of the peace in summary conviction proceedings, *403tbe judgment of the Court of Common Pleas should be either “guilty” or “not guilty”; a judgment affirming the justice of the peace, dismissing the appeal, or sustaining the appeal, is not sufficient and will be reversed. Commonwealth v. Alton, 209 Pa. Superior Ct. 168, 224 A.2d 792 (1966); Commonwealth v. Young, 184 Pa. Superior Ct. 658, 135 A.2d 774 (1957); Commonwealth v. Miller, 173 Pa. Superior Ct. 168, 96 A.2d 153 (1953). Even though a finding of guilt is implicit in the lower court’s opinion, nowhere in the record of the case before us do we discern a specific finding of “guilty” or “not guilty”; therefore, we reverse the order of the court below and remit the record with direction to hear the case and enter such judgment as the law and evidence require.
Order reversed with a procedendo.